internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone numbers phone fax eo legend uil x name of foundation y name of grant-making program z name of state x dollar amount range dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that x was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that x will operate a grant-making program called y the purpose of the program is to provide high school classroom teachers early in their careers with opportunities for growth and development with the goal of strengthening commitment to interest in and effectiveness of public school classroom teaching y was established to award up to grant awards in amounts of x to school districts in z to allow public high school classroom teachers to have learning experiences to enhance their effectiveness as teachers the number of awards may be increased if the program proves effective awards are given to public high schools or school districts to be used for the benefit of public high school teachers in the first five years of their careers nominated by their principals who submit letters describing a proposed learning experience that the award would allow them to pursue to enhance their effectiveness as teachers no disqualified persons of x including members of the selection committee x’s officers directors and substantial contributors or members of their families are eligible for awards under the program invitations to participate in the program will be sent to the principal of each senior high school in z the principal will be asked to return a postcard indicating whether or not the school intends to nominate a qualified teacher principals who elect to participate shall nominate a teacher candidate at his or her school in the first five years of his or her career who lays out a proposed learning experience who the principal deems will most benefit and who is most worthy of the award the principal and the teacher candidate will then submit two letters of up to two pages in length to x one from the principal that addresses who the candidate is and why he or she is recommended and one from the candidate explaining the learning experience he or she wants to pursue and why including a proposed budget x will appoint a selection committee composed of an experienced public high school principal an experienced public school teacher and an experienced higher education educator the selection committee is assigned the task of selecting up to applicants that they believe best fit the purposes of the program in making their selection they take the following into consideration e e the feasibility of the proposed project being carried out as described the likelihood that the project will contribute to the teaching effectiveness of the candidate e the likelihood that the project will encourage the candidate to remain in a teaching career and e the reasonableness of the dollar cost to complete the proposed project after individual selection committee members have formed a preliminary judgment on each application the entire committee will meet as a group to discuss their findings and make the final selection of applicants to receive awards if the selection committee believes there should be an adjustment to a proposed project budget they may make such changes within the limitation of the program’s guidelines the list of awardees will be forwarded to x and the board_of directors will formally approve the recommended awards x will send an award letter to each successful candidate and his or her principal a formal grant agreement will be signed by the appropriate_official in each school or school district indicating that the funds will be used as described in the project proposal the awardees will sign a letter indicating they agree to carry out the project as described in the proposal and submit a final report on their experience unsuccessful applicants will receive a letter informing them of their outcome and thanking them for participating x will send award checks to the schools or school districts of the chosen award recipients for the purpose of supporting that award recipient in completing his or her submitted teacher experience x may also organize a celebration luncheon at which teachers and principals will be recognized within one year after the grant of the award each teacher selected and his or her principal will provide a letter reporting on the use of the awarded funds in accordance will the letters submitted and the benefits gained from the supported activities the school or school district will make the funds available to the chosen teachers and ensure that the funds are expended for the purposes described in the teachers’ proposals x may also conduct follow-up inquiries after two or more years regarding the effectiveness of the program x will maintain case histories showing recipients of each award including the name of the recipient school district and the teacher to be supported addresses purpose and amount of award x represents that it will maintain all records relating to individual grants including information obtained to evaluate grantees and to identify whether a grantee is a disqualified_person x represents that it will i arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded ii investigate diversions of funds from their intended purposes to ensure grant funds held by a grantee are used for their intended purposes and iii take all reasonable and appropriate steps to recover diverted funds sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 gi the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 of the code any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
